Exhibit 21 List of Subsidiaries of Image Sensing Systems, Inc. Name of Subsidiaries Jurisdiction of Incorporation or Organization Image Sensing Systems HK Limited Hong Kong Special Administrative Region of the People’s Republic of China Image Sensing Systems (Shenzhen) Limited China (PRC) Image Sensing Systems EMEA Limited United Kingdom Image Sensing Systems Europe Limited United Kingdom Image Sensing Systems Holdings Limited United Kingdom Image Sensing Systems Europe Limited SP.Z.O.O. Poland Image Sensing Systems Germany, GmbH Germany Image Sensing Systems Spain SLU Spain Image Sensing Systems Canada Ltd. Canada
